UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-171371 Northwest Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 37-1603977 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1285 Baring Blvd., Sparks, Nevada 89434 (Address of principal executive offices) (775) 771-3176 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:8,000,000 common shares as of April 13, 2011. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 7 PART II – OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Removed and Reserved 8 Item 5: Other Information 8 Item 6: Exhibits 8 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of February 28, 2011and November 30, 2010 (unaudited); F-2 Statements of Operations for the three months ended February 28, 2011 and from inception through February 28, 2011 (unaudited); F-3 Statements of Stockholders’ Equity as of February 28, 2011 (unaudited); F-4 Statements of Cash Flows for the three months ended February 28, 2011 and from inception through February 28, 2011 (unaudited); F-5 Notes to Financial Statements. These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended February 28, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents NORTHWEST RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (unaudited) As of February 28, 2011 and November 30, 2010 February 28, 2011 November 30, 2010 ASSETS Current assets Cash $ $ Mineral Property Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities Accrued expenses $ $ Total current liabilities STOCKHOLDERS’ EQUITY: Common stock, $.001 par value, 100,000,000 shares authorized, 8,000,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the exploration stage Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. F-1 Table of Contents NORTHWEST RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three months ended February 28, 2011 For the period from May 21, 2010 (Date of Inception) through February 28, 2011 Three months ended February 28, 2011 Period from May 21, 2010 (Inception) to February 28, 2011 General and administrative expenses: Professional fees $ $ Exploration costs Other 19 Total general and administrative expenses $ $ Net loss $ ) $ Net loss per share: Basic and diluted $ )
